—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered June 16, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The People withheld Rosario material (see, People v Rosario, 9 NY2d 286) consisting of a "buy operation subject cover sheet” (hereinafter cover sheet) prepared by the arresting officer. The cover sheet, inter alia, listed the numbers of property vouchers which were completed for property found on the defendant at the time of his arrest. However, the numbers of certain vouchers which were completed for property found on the defendant, were not listed on the cover sheet. At trial, the arresting officer testified regarding property found on the defendant. Hence, the cover sheet was related to the subject matter of the witness’s testimony. Since certain vouchers which were completed were not listed on the cover sheet, it cannot be considered a duplicative equivalent of the vouchers (see, People v Ranghelle, 69 NY2d 56), and thus the judgment must be reversed (see, People v Young, 79 NY2d 365).
In light of our determination we need not reach the defendant’s remaining contentions. Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.